REPORT OF THE DISCIPLINARY BOARD OF THE SUPREME COURT
McGINLEY, Member,
Pursuant to Rule 205(c)(5) of the Pennsylvania Rules of Disciplinary Enforcement and Rule 208(d)(2)(ii), the Disciplinary Board of the Supreme Court of Pennsylvania determines that the captioned proceedings *417should be concluded by private reprimand and in support thereof submits the following
I. HISTORY OF PROCEEDINGS
Respondent is a practicing attorney in [ ] County, Pa.
The facts giving rise to the proceeding in question are not disputed. From January 25, 1977 through July 24, 1978, respondent served as an administrative law judge with the United States Department of Health, Education and Welfare. During the period of such employment, his responsibilities included the disposition of claims involving, primarily, matters related to the Social Security Law. In the performance of his duties, respondent would travel to various locations, conduct hearings and submit claims for reimbursement for the necessary, reasonable costs of travel, lodging and food incurred in connection with such travel. Respondent was assisted by an individual named [A] who would travel with respondent, act as his assistant and receive reimbhrsement similarly to that outlined previously with respect to respondent.
Respondent resigned from his position with the United States government in early 1980.
Between January 25, 1977 and July 24, 1978 respondent received reimbursement in the amount of $1,413.30 for travel, lodging and food expenses incurred during the time outlined. The reimbursement was paid to him on the basis of claims for reimbursement which were fraudulently filed. The amount claimed had not been incurred in connection with the established rules and regulations of his employer and as a result, he had no entitlement to such reimbursement.
*418He was also accused of causing his legal assistant, [A], to make and submit similarly false claims.
Prior to his resignation from the government, respondent made full restitution of the amounts involved and forfeited one-half of his accrued annual leave and sick time leave. The United States government deferred prosecution in this case.
II. SUMMARY OF HEARING COMMITTEE FINDINGS
The hearing committee considered the following two charges of violations of Disciplinary Rule 1-102(A): D.R. 1-102(A)(4), which contains a specific prohibition that a lawyer should not engage in dishonest conduct, and D.R. 1-102(A)(6), which provides that a lawyer should not engage in any conduct which adversely reflects on his fitness to practice law.
The hearing committee found that respondent violated Rule D.R. 1-102(A)(4) only.
There is little question but that the record adequately addresses and corroborates the finding in question. Similarly, the hearing committee found that there was not a violation of D.R. 1-102(A)(6). The record in this case demonstrates that respondent has been a member of the Bar of the Supreme Court of Pennsylvania since October 20, 1954 and since his termination of his employment with the United States Government has been engaged in the practice of law in [ ] County, Pa., in a proper’ fashion. There is no evidence in this record that respondent has performed any action as a private practitioner since resuming private practice after leaving the government.
*419The principal question in these proceedings deals with the imposition of discipline, if any, which should result from the transgressions involved — transgressions which occurred in a time frame from January 25, 1977 through July 24, 1978. A majority of the hearing committee recommended that a public censure should be administered accompanied with probation. A vigorous dissent recommended that the charges be dismissed because of the delay which intervened from the time respondent commenced the practice of law until this time.
III. DISCUSSION
The petition for discipline was filed on June 1, 1983, three years from the time that respondent had left federal service and approximately five years from the date of the last submission of a voucher to the United States Government for reimbursement.
The Disciplinary Board of the Supreme Court, after extensive deliberation, has determined that a private reprimand is the appropriate measure of discipline which should be administered in this case. One dissenting member of the Disciplinary Board would dismiss the charges involved here.
This is a case which is not free from difficulty. Respondent has admitted a course of conduct intended to secure benefits to which he was not entitled from the United States government. However, the record also demonstrates that respondent discharged the judicial duties of his employment with the United States government in an otherwise complete, thorough and diligent manner. Further, since engaging in private practice, respondent has apparently conducted himself properly and maintains a good reputation as a practicing lawyer in his community.
The board, upon careful reflection of this case, has determined that the administration of public *420discipline to a lawyer who has made restitution in full and has otherwise completely settled the claims of the United States government which claims occurred or arose over five years ago would not serve a useful purpose.
This is not a complicated case, respondent has not opposed the process of the case and he has admitted the findings which form the basis for this case. The actions in which he was engaged are serious ones and he acknowledges the serious nature of these claims. There is no legal prejudice which has resulted to his defense from the delay. There is, however, the prejudice that may result to his law practice and his efforts to maintain that practice since these transgressions.
Disciplinary counsel acknowledges that there is no record of prior or subsequent misconduct over the extended period since the charges occurred.
A form of discipline is appropriate but that discipline should take the form of a private reprimand.
IV. CONCLUSION
In consideration of the foregoing, the Disciplinary Board of the Supreme Court determines that a private reprimand should be administered in connection with this case.
Pursuant to Rule 208(d)(2)(ii). Respondent shall bear the costs of these proceedings pursuant to Rule 208(g)(2) on or before the date fixed for the appearance of respondent before the Disciplinary Board for the administration of a private reprimand.